J-S27005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QASHIME WAGNER                             :
                                               :
                       Appellant               :   No. 3018 EDA 2019

               Appeal from the PCRA Order Entered May 24, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0005678-2011


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                           Filed: November 12, 2020

       Qashime Wagner, Appellant, appeals from the May 24, 2018 order

dismissing his petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546.1 After careful review, we affirm.

       The PCRA court set forth the following findings of fact:

             In   CP-51-CR-0005678-2011        (originally   MC-51-CR-
       0018162-2011), [Appellant] was arrested on April 27, 2011 for
       one count of Robbery and related offenses, and the complaint
       against him was filed the next day. Under Rule 600, [Appellant’s]
       mechanical run date was April 27, 2012.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 This case is a companion case to Commonwealth v. Wagner, 3019 EDA
2019. The instant case, trial court docket number CP-51-CR-0005678-2011,
was the first brought against Appellant. In the companion case, 3019 EDA
2019, trial docket number CP-51-CR-0010755-2011, the Commonwealth
brought additional charges against Appellant to reflect that there were
additional robbery victims. The briefs submitted by Appellant and the
Commonwealth are identical for each case.
J-S27005-20


           The Commonwealth arrested [Appellant] on two additional
     Robbery charges to reflect that there were three robbery victims.
     In CP-51-CR-0010755-2011 (originally MC-51-CR-0025417-2011
     and MC-51-CR-0025419-2011), [Appellant] was arrested on
     June 12, 2011[,] and the complaint was filed on June 13, 2011.
     The mechanical run date for each matter was June 12, 2012. The
     cases were consolidated and proceeded to trial on the same date,
     May [29], 2013.

           [Appellant’s] co-conspirators, Terrance Cooper and Mario
     Mitchell, were also arrested for Robbery and related offenses on
     April 27, 2011. Cooper was arrested on two additional Robbery
     charges on June 13, 2011[,] to reflect the three robbery victims.
     Mitchell permitted the Commonwealth to amend the complaint for
     the additional counts.

            In CP-51-CR-0005678-2011, the Commonwealth was ready
     to proceed with the case and the charges were held for court at
     the first preliminary hearing listing on May 17, 2011. On June 7,
     2011, [Appellant] was arraigned and the case was listed on July 7,
     2011, in a “smart room” to settle pretrial issues, provide
     discovery, and to convey an offer. On that date, Judge Karen
     Shreeves-Johns granted a defense continuance until July 21,
     2011, with the time ruled excludable.         On July 21, 2011,
     Judge Shreeves-Johns heard a defense motion to quash and
     scheduled the case for a pretrial scheduling conference on
     August 5, 2011[,] in Courtroom 601 before Judge Willis Berry. On
     August 5, 2011, Judge Berry scheduled the case for a motion date
     of April 5, 2012[,] and a jury trial date of April 9, 2012[,] in
     Courtroom 602. This effectively linked the case with co-defendant
     Cooper, who on July 21, 2011, received the abovementioned
     motion and trial date in Courtroom 602 from Judge James Lynn.
     This was the earliest possible date, as reflected in the docket for
     Commonwealth v. Cooper, CP-51-CR-0005676-2011.

                                   * * *

            At the motions date on April 5, 2012, neither the
     Commonwealth nor defense counsel for co-defendant Mitchell
     were ready. [Appellant’s] counsel was permitted to withdraw and
     trial counsel entered his appearance. The docket reflects that
     discovery was outstanding at that listing. Judge Glynnis Hill
     continued the cases to April 19, 2012[,] for discovery status,
     May 3, 2012[,] for trial status, and May 7, 2012[,] for trial. On

                                    -2-
J-S27005-20


     April 19, 2012, the defense was unavailable, and the cases were
     continued to April 25th to obtain a new trial date. On April 25,
     2012, the assigned Assistant District Attorney and counsel for co-
     defendant Mitchell both advised the court that they could not
     proceed on May 7, 2012[,] and [Appellant’s] counsel had issues
     with discovery and a potential line-up motion. On April 30, 2012,
     the Commonwealth passed additional discovery and [Appellant]
     indicated there would be a motion for a possible line-up.
     [Appellant] and co-defendant Mitchell also changed their demand
     for a jury trial. The court scheduled a waiver trial for August 16,
     2012.

            Both parties conceded to this [c]ourt that the time beyond
     August 16, 2012[,] would not and should not be attributed to the
     Commonwealth for purposes of this [Rule] 600 motion. On the
     August 16, 2012 waiver trial listing, [Appellant] requested a jury
     trial to commence on October 24, 2012, and the time was ruled
     excludable. On October 18, 2012, [Appellant] moved to sever his
     trial. On October 24, 2012, the [c]ourt was on trial and a jury
     trial was scheduled to commence on May 13, 2013, and the time
     was ruled [excludable]. On May 13, 2013, the defense requested
     time for [Appellant’s] family to discuss an offer with him. On
     May 14, 2013, the matter was continued as the [c]ourt was on
     trial. On May 15, 2013, the case was sent to another room and
     jury selection commenced before Judge Linda Carpenter; trial was
     scheduled to commence on May 28, 2013. On May 28, 2013,
     Judge Carpenter was on trial and this matter was continued. On
     May 29, 2013, the was case assigned to this [c]ourt to commence
     trial. On June 3, 2013, after a consolidated trial before this
     [c]ourt, a jury convicted [Appellant] of two counts of Robbery and
     Conspiracy to Commit Robbery.

Findings of Fact and Conclusions of Law, 5/24/18, at 1-4 (footnotes omitted).

     We summarized the procedural history in a prior appeal as follows:

     On August 1, 2013, the trial court sentenced Appellant to a
     concurrent term of six to fifteen years imprisonment on the
     robbery charges and a concurrent five to ten years’ imprisonment
     for conspiracy. Appellant’s aggregate sentence was six to fifteen
     years’ imprisonment. Appellant timely filed a direct appeal to this
     Court. The trial court directed Appellant to file a Pa.R.A.P. 1925(b)
     statement of errors complained of on appeal. Appellant complied,
     challenging, inter alia, the trial court’s failure to decide his Rule

                                     -3-
J-S27005-20


     600 motions. In response, the trial court issued a Pa.R.A.P.
     1925(a) opinion, concluding that Appellant’s Rule 600 motions
     were without merit. On appeal, Appellant did not raise the Rule
     600 issue. Indeed, he argued only that the trial court erred in
     failing to allow him to pick a new jury because the co-defendant
     Mitchell’s guilty plea prejudiced the jury.     We affirmed his
     judgment of sentence on October 6, 2014. Our Supreme Court
     denied Appellant’s petition for allowance of appeal on March 18,
     2015.

           On February 25, 2016, Appellant pro se filed the instant
     PCRA petition. The PCRA court appointed counsel, who, on
     December 29, 2016, filed an amended petition, claiming that
     Appellant’s trial counsel was ineffective in not securing a decision
     on his Rule 600 motions.        On April 20, 2017, following a
     Pa.R.Crim.P. 907 notice, the PCRA court denied Appellant relief for
     want of merit. Appellant timely appealed to this Court.

Commonwealth v. Wagner, 185 A.3d 1137, 1547 EDA 2017 (Pa. Super.

filed February 22, 2018) (unpublished memorandum at 2-3).

     On appeal, this Court vacated the PCRA court’s order and remanded for

a hearing to determine the merits of Appellant’s Pa.R.Crim.P. 600 argument.

Wagner, 1547 EDA 2017 (unpublished memorandum at 6).                 Following

remand, the PCRA court held a hearing on May 11, 2018, and filed its Findings

of Fact and Conclusions of Law on May 24, 2018, once again dismissing

Appellant’s PCRA petition. Appellant filed an appeal from the PCRA court’s

order, and the appeal was quashed by this Court on March 7, 2019.

Commonwealth v. Wagner, 215 A.3d 626, 1796 EDA 2018 (Pa. Super. filed

March 7, 2019). Appellant’s appellate rights were reinstated nunc pro tunc

via an October 3, 2019 order. The instant appeal followed.

     Appellant presents the following question for our review:


                                    -4-
J-S27005-20


       Whether the [c]ourt erred when it dismissed Appellant’s Petition
       under the Post Conviction Relief Act where trial counsel was
       ineffective for failing to procure a ruling on the Motion to Dismiss
       where there had been a violation of the Appellant’s right to a
       speedy trial under Rule 600.[2]

Appellant’s Brief at 6.     In support of his argument, Appellant does not

challenge the majority of the court’s designations of time excusable or

excludable, but specifically argues that the PCRA court erred when it found

that the 133 days between April 5, 2012, and August 16, 2012, were

excusable time. Appellant’s Brief at 8. Appellant avers that the PCRA court

erred because “the Commonwealth was not duly diligent because by a couple

____________________________________________


2 The relevant portions of the version of Pa.R.Crim.P. 600 in effect when
Appellant filed his Rule 600(G) motion are set forth below:

       (G) For defendants on bail after the expiration of 365 days, at any
       time before trial, the defendant or the defendant’s attorney may
       apply to the court for an order dismissing the charges with
       prejudice on the ground that this rule has been violated. A copy
       of such motion shall be served upon the attorney for the
       Commonwealth, who shall also have the right to be heard thereon.
       If the court, upon hearing, shall determine that the
       Commonwealth exercised due diligence and that the
       circumstances occasioning the postponement were beyond the
       control of the Commonwealth, the motion to dismiss shall be
       denied and the case shall be listed for trial on a date certain. If,
       on any successive listing of the case, the Commonwealth is not
       prepared to proceed to trial on the date fixed, the court shall
       determine whether the Commonwealth exercised due diligence in
       attempting to be prepared to proceed to trial. If, at any time, it
       is determined that the Commonwealth did not exercise due
       diligence, the court shall dismiss the charges and discharge the
       defendant.
Pa.R.Crim.P. 600.

                                           -5-
J-S27005-20



of weeks before the trial date it had not passed the complete discovery and

had sought and was granted continuances because of it.” Id. at 13. Appellant

further argues that his trial counsel was ineffective because although counsel

filed a motion to dismiss due to a violation of Rule 600, counsel failed to

procure a ruling on the same. Id. at 14. Appellant posits that the claim has

arguable merit and “since no reasonable attorney would fail to request such a

ruling before proceeding to trial, the Appellant meets the first two prongs of

the test for ineffective assistance of counsel.” Id. Appellant then contends

that the prejudice he suffered was “obvious” because Appellant was convicted

and is now serving a term of incarceration. Id.

      Our scope and standard of review from the denial of a PCRA petition are

well established:

             When reviewing the propriety of the denial of a PCRA
      petition, we apply the following standard and scope of review:
      “[A]n appellate court reviews the PCRA court’s findings to see if
      they are supported by the record and free from legal error. The
      court’s scope of review is limited to the findings of the PCRA court
      viewed in the light most favorable to the prevailing party.”
      Commonwealth v. Fitzgerald, 979 A.2d 908, 910 (Pa. Super.
      2009) (quoting Commonwealth v. Hammond, 953 A.2d 544,
      556 (Pa. Super. 2008) (citation omitted)). “Because most PCRA
      appeals involve questions of fact and law, we employ a mixed
      standard of review. We defer to the PCRA court’s factual findings
      and credibility determinations supported by the record.           In
      contrast, we review the PCRA court’s legal conclusions de novo.”
      Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa.
      Super. 2015) (citations omitted).

Commonwealth v. Sarvey, 199 A.3d 436, 445-446 (Pa. Super. 2018). In

the instant case, because Appellant is seeking collateral review and attempting



                                     -6-
J-S27005-20



to demonstrate his counsel was ineffective for failing to procure a ruling on

his   Pa.R.Crim.P   600   motion,   Appellant   bears   “both   the   burden   of

demonstrating there was arguable merit to his motion, and he was prejudiced

by the failure of trial counsel to pursue the motion.”      Commonwealth v.

Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019) (finding that ordinarily in Rule

600 context the Commonwealth bears the burden of establishing due

diligence; however, upon collateral review, Appellant bears the burden of

showing merit and prejudice).

      When reviewing a claim of ineffective assistance of counsel, it is well

settled that:

      [c]ounsel is presumed effective, and to rebut that presumption,
      the PCRA petitioner must demonstrate that counsel’s performance
      was deficient and that such deficiency prejudiced him.              In
      Pennsylvania, we have refined the Strickland [v. Washington,
      466 U.S. 668, (1984)] performance and prejudice test into a
      three-part inquiry. Thus, to prove counsel ineffective, the
      petitioner must show that: (1) his underlying claim is of arguable
      merit; (2) counsel had no reasonable basis for his action or
      inaction; and (3) the petitioner suffered actual prejudice as a
      result. See [Commonwealth v. Pierce, 527 A.2d 973 (Pa.
      1987)]. If a petitioner fails to prove any of these prongs, his claim
      fails. Generally, counsel’s assistance is deemed constitutionally
      effective if he chose a particular course of conduct that had some
      reasonable basis designed to effectuate his client’s interests.
      Where matters of strategy and tactics are concerned, a finding
      that a chosen strategy lacked a reasonable basis is not warranted
      unless it can be concluded that an alternative not chosen offered
      a potential for success substantially greater than the course
      actually pursued. To demonstrate prejudice, the petitioner must
      show that there is a reasonable probability that, but for counsel’s
      unprofessional errors, the result of the proceedings would have
      been different. A reasonable probability is a probability that is
      sufficient to undermine confidence in the outcome of the
      proceeding.

                                      -7-
J-S27005-20



Sarvey, 199 A.3d at 452 (quoting Commonwealth v. Charleston, 94 A.3d

1012, 1019 (Pa. Super. 2014)).

     As the PCRA court set forth in its findings of fact, there is a three-step

process to determine whether Rule 600 has been violated:

     The first step is determining the mechanical run date.
     [Commonwealth v. Ramos, 936 A.3d 1097, 1103 (Pa. Super.
     2007)(en banc)]. The second step is determining the amount of
     excludable delay (which includes any delay attributable to
     defendant or his counsel) and excusable delay (which includes any
     delays which occur as a result of circumstances beyond the
     Commonwealth’s control and despite its due diligence).
     Pa.R.Crim.P. 600(c)(3)(a); Commonwealth v. Matis, 710 A.2d
     12, 16 (Pa. 1998); Commonwealth v. Dixon, 907 A.2d 468, 474
     (Pa. 2006) (any delay attributable to defendant’s requests or
     conduct is excludable from 365-day period in which trial must
     commence); Commonwealth v. Booze, 953 A.2d 1263 (Pa.
     Super. 2008). The third step is adding excludable/excusable time
     to the mechanical run date to arrive at an adjusted run date.
     Ramos, 936 A.2d at 1103. A Rule 600 violation occurs if trial
     does not begin before the adjusted run date. Id.

Findings of Fact and Conclusions of Law, 5/24/18, at 5. The court further

noted that “while due diligence does not require punctilious care, it does

require some reasonable effort by the Commonwealth, which has the burden

of demonstrating by a preponderance of the evidence that it exercised due

diligence.” Id. (citing Commonwealth v. Sloan, 67 A.3d 1249, 1252-1253

(Pa. Super. 2013)). Finally, we note “So long as there has been no misconduct

on the part of the Commonwealth in an effort to evade the fundamental

speedy trial rights of an accused, Rule 600 must be construed in a manner




                                    -8-
J-S27005-20


consistent with society’s right to punish and deter crime.” Commonwealth

v. Brown, 875 A.2d 1128, 1133 (Pa. Super. 2005).

     When addressing the 133-day period from April 5, 2012, through August

12, 2012, the PCRA court found that the Commonwealth acted with due

diligence, and the time was excusable. Findings of Fact, 5/24/18, at 8. The

PCRA court concluded:

     [T]he Commonwealth acted with due diligence in scheduling and
     asking to continue the May 7, 2012 trial date. The Commonwealth
     had asked for the earliest possible date and received it. “This
     Court will find that the Commonwealth acted with due diligence if,
     prior to the expiration of the [mechanical] run date, the
     prosecutor indicates readiness to try the case and requests the
     earliest possible trial date consistent with the municipal court’s
     business.” Commonwealth v. Staten, 950 A.2d 1006 (Pa. Super.
     2008) (quoting Commonwealth v. Jones, 679 A.2d 1297, 1299
     (Pa. Super. 1996)). Based on the dockets and the evidence
     provided at the original hearing for the 600 motion the case was
     administratively relisted from that earliest possible date of April 5,
     2012[,] to May 7, 2012, without notice to the Commonwealth.

            Moreover, this [c]ourt finds that since [Appellant] requested
     a waiver trial date on April 30, 2012, the Commonwealth’s
     readiness as to the May 7, 2012 jury trial date is moot. Effectively,
     [Appellant] was also not prepared to go forward on May 7, 2012[,]
     since he wished to waive his right to a jury. [Appellant’s] change
     in his request from jury to bench trial necessitated a change in the
     court date. Further, since counsel for co-defendant Mitchell was
     also unavailable for the trial date of May 7, 2012, the
     Commonwealth was permitted to continue [Appellant’s] case in an
     effort to keep the case properly joined for trial. Lastly, the
     assigned Assistant District Attorney promptly notified the [c]ourt
     of the conflict in scheduling well in advance of the trial listing.

           There is also no evidence that the Commonwealth lacked
     due diligence in providing discovery to trial counsel in preparation
     for the May 7, 2012 trial date. PCRA counsel argues that due to
     a docket entry on April 5, 2012[,] reflecting outstanding
     discovery, this [c]ourt can infer a lack of diligence. However,

                                     -9-
J-S27005-20


      there is no evidence in the record to make that determination.
      There are no docket entries prior to April 5, 2012[,] reflecting
      incomplete discovery.      Trial counsel did not testify at the
      evidentiary hearing or offer argument at the time of 600(g) that
      he was not timely provided with discovery. [Appellant] filed no
      discovery motions. This [c]ourt also notes that trial counsel
      changed on April 5, 2012, the same date discovery was listed as
      outstanding. Given that trial counsel appears to have requested
      discovery the same day he was permitted to enter and that there
      is no assessment of what was provided to him from prior counsel,
      this [c]ourt simply cannot attribute the outstanding discovery to
      a lack of due diligence by the Commonwealth.

            Therefore, the [c]ourt finds that the 133 days from [the]
      April 5, 2012 motions date to the August 16, 2012 waiver trial
      date, encompassing the April 9, 2012[,] and May 7, 2012 trial
      dates, to be excusable time and that the Commonwealth acted
      with due diligence. This makes the adjusted run date on CP-51-
      CR-0005678-2011[] August 21, 2013[,] and the adjusted run date
      on CP-51-CR-0010755-2011 August 20, 2013. As both cases
      went to trial in May of 2013, there was no violation of Rule 600.

Findings of Fact and Conclusions of Law, 5/24/18, at 7-8 (footnotes omitted).

      After careful review of the record, we discern no error in the PCRA

court’s determination that the 133 days was excusable time.        Indeed, as

discussed above, Appellant changed counsel on April 5, 2012, and on April 30,

2012, Appellant requested a waiver trial date.   The change from jury trial to

bench trial required a change in dates, and “[e]ffectively [Appellant] was also

not prepared to go to forward on May 7, 2012[,] since he wished to waive his

right to a jury.”   Findings of Fact and Conclusions of Law, 5/24/18, at 7.

Moreover, Appellant’s co-defendant was not prepared to go forward on May 7,

2012. The Commonwealth was not required to sever the trial for that reason.

See Commonwealth v. Kearse, 890 A.2d 388, 394-395 (Pa. Super. 2005)

(finding that the Commonwealth is not required to sever a case from a co-

                                    - 10 -
J-S27005-20



defendant’s case when faced with a possible Rule 600 violation); see also

Commonwealth v. Jackson, 765 A.2d 389, 395 (Pa. Super. 2000) (finding

that co-defendant’s request for new counsel, which required a postponement

of trial was beyond the Commonwealth’s control). We observe that this was

a procedurally complex case, involving three co-defendants and at least two

separate dockets.3

       Further, as the PCRA court noted, there is no evidence in the record

allowing the court to find that the Commonwealth failed to act with due

diligence regarding the passing of discovery. Findings of Fact and Conclusions

of Law, 5/24/18, at 8. Appellant presented no discovery motions. The court

indicated that Appellant’s new counsel raised the issue of missing discovery

the same day he entered his appearance as counsel and provided no

assessment of what discovery was given to prior counsel.           Id.     See

Commonwealth v. Edwards, 595 A.2d 52, 53-54 (Pa. 1991) (finding that

Commonwealth failed to exercise due diligence under Pa.R.Crim.P. 1100, the

predecessor to Rule 600, where Appellant showed that the Commonwealth

failed to provide specific requested discovery (a police report and the
____________________________________________


3 During the hearing on remand, counsel for the Commonwealth testified that
any delays were caused by

       the complexities of the case, by the fact that there were co-
       defendants, busy court schedules. I don’t think there is anything
       in the record to show that the Commonwealth wasn’t duly diligent.
       The Commonwealth never came to a trial date and said, This is a
       trial date and we are not ready.

N.T. (Hearing), 5/11/18, at 31.

                                          - 11 -
J-S27005-20



appellant’s statement) prior to trial, despite the fact that testimony

established that the Commonwealth was in possession of the documents at

least two weeks to prior to the trial date).    Moreover, it appears that the

Commonwealth had passed all discovery by April 30, 2012, as reflected by the

docket entry on that day, and there are no entries on the docket regarding

missing or incomplete discovery thereafter.

      Appellant has failed to show that his underlying claim relating to his

Pa.R.Crim.P. 600 motion is of arguable merit; thus, Appellant has failed to

satisfy the first prong in the ineffectiveness test. Sarvey, 199 A.3d at 452.

Trial counsel will not be found ineffective for failing to litigate a claim that

would not succeed. Commonwealth v. Holloway, 739 A.2d 1039, 1044 (Pa.

1999).   Given the above, the PCRA court did not err when it dismissed

Appellant’s PCRA petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/20




                                     - 12 -